 

Jammin Java Corp. 8-K [jamn-8k_062716.htm]

 

Exhibit 10.1

SHORT TERM LICENSE AGREEMENT

THIS SHORT TERM LICENSE AGREEMENT (the “Agreement”) is entered into by and
between HOPE ROAD MERCHANDISING, LLC, a Florida limited liability company
(“Licensor”), and the licensee identified below (“Licensee”) as of the Effective
Date set forth herein. No rights of any kind in or to the Licensed Property
shall vest in Licensee, and Licensor shall have no obligation to Licensee
hereunder, unless and until this Agreement has been executed by an authorized
signatory of Licensee and accepted and executed by an authorized officer of
Licensor. No employee, agent, or representative of Licensor has authority to
enter into any oral agreement, revision or amendment with respect to the subject
matter hereof. This Agreement replaces and supersedes the license agreement
between Fifty-Six Hope Road Music Limited and Jammin Java Corp. dated August 7,
2012, which has been terminated (“2012 Agreement”). If accepted by Licensor,
this Agreement consists of the Summary of Commercial Terms and Select
Definitions set forth below (“Summary of Commercial Terms”), the Standard Terms
& Conditions and all Exhibits and Schedules attached hereto, which are
incorporated herein by reference. In the event of a conflict between this
Summary of Commercial Terms and the Standard Terms & Conditions set forth below,
the Summary of Commercial Terms shall supersede, govern and control.

SUMMARY OF COMMERCIAL TERMS AND SELECT DEFINITIONS

A. Effective Date:

June 27, 2016.

 

B. Licensed Products:

“Licensed Products” shall mean the Exclusive Licensed Products and the
Non-Exclusive Licensed Products

 

“Exclusive Licensed Products” shall mean coffee in all its forms and
derivations, regardless of portions, sizes or packaging, whether roasted or
unroasted, ground or not ground, in a bag or in a K-cup (“Coffee”). For clarity,
as was agreed per the 2012 Agreement, Coffee as used herein shall mean coffee
beans and shall not mean brewed coffee.

 

“Non-Exclusive Licensed Products” shall mean coffee cups, coffee mugs, coffee
glasses, saucers, milk steamers, machines for brewing coffee, espresso, and/or
cappuccino, grinders, water treatment products, tea products, coffee-based
chocolate products, and ready-to-use (instant) coffee products.

 

By way of clarity, Licensee may sell Coffee to third party coffee houses, but
may not open retail coffee houses under the Licensed Property.

 



1 

 

 

C. Licensee: Jammin Java Corp., a Nevada corporation.  

·

Address:

 

4730 Tejon Street,

Denver CO 80211

 

·

Telephone No.:

303.396.1756  

·

Contact:

Anh Tran  

·

E-Mail:

 

anh@marleycoffee.com

 

D. Licensed Property:

Those trademarks, trade names and logos set forth on Exhibit C to this
Agreement.

 

E. Term:

From the Effective Date for six (6) months (the “Initial Term”).

 

This Agreement may be renewed by Licensor at its sole discretion for an
additional six (6) month term (the “Renewal Term”, if any, together with the
Initial Term, the “Term”); provided that (i) Licensor delivers written notice of
its election to exercise its option to renew to Licensee prior to the expiration
of the Initial Term, and (ii) Licensee is not in default of any material terms
of this Agreement at the time or on the last day of the Initial Term.

 

F. Territory

Worldwide

 

G. Exclusivity/Scope:

Exclusive for the Exclusive Licensed Products and non-exclusive for the
Non-Exclusive Licensed Products.

 



2 

 

 

H. Earned Royalties and Payments:

“Earned Royalties” shall mean, for each calendar quarter of the Term, the
royalties earned by Licensor under this Agreement, which shall be due and
payable to Licensor in arrears within thirty (30) days following the completion
of each calendar quarter of each Term. Earned Royalties shall be three percent
(3%) of Net Sales.

 

“Net Sales” shall mean the invoiced billing price of all Licensed Products sold
and shipped by Licensee to its customers, excluding only federal and state taxes
and shipping costs. Net Sales may be credited by returns evidenced by credit
memoranda, all of which shall not exceed ten percent (10%) of annual gross sales
of Licensed Products. No deduction may be made for early payments, bad debts,
advertising allowances or special promotions of any kind or for costs incurred
in the manufacture, sale, advertising or promotion of the Licensed Products.

 

I.

 

Permitted Distribution Channels:



All channels of distribution, except as limited by Section 1(b) below.

 

 

J. Number of Samples/Promotional Items:      

Licensee shall provide Licensor a reasonable number of samples in accordance
with Sections 6 and 7 below; provided, that Licensor shall not be entitled to
more than (i) three pre-production samples per Licensed Product, and (ii) twelve
production samples for each Licensed Product.

 

Licensee will be required to send samples of any Licensed Product and must
obtain written permission before the manufacturing process begins in accordance
with Sections 6 and 7 below.

 



STANDARD TERMS & CONDITIONS

Certain defined terms used herein shall have the meaning ascribed to them in the
Summary of Commercial Terms section of the Agreement.

1.

Grant of Licenses.

(a)

Licensor hereby grants to Licensee during the Term the non-transferable,
non-assignable, non-sublicensable, non-divisible right and license, to utilize
the Licensed Property solely within the Territory and solely in connection with
the manufacture, advertising, promotion, sale, offering for sale, and
distribution of the Licensed Products. Licensee shall also have the
non-exclusive right to use the Licensed Property on advertising and promotional
materials that pertain solely to the sale of Licensed Products. The exclusive or
non-exclusive nature of the foregoing rights shall be as set forth in the
Summary of Commercial Terms. Although the rights granted herein are expansive,
Licensee agrees to only market, distribute, and sell the Licensed Products in
those jurisdictions in which Licensor owns valid trademark registrations
covering the Licensed Property in connection with the Licensed Products or the
Licensed Services as identified in Exhibit E hereto. For the sake of clarity,
Licensee’s rights hereunder are limited to the Licensed Products regardless of
the fact that Licensor’s trademark applications and registrations may include
goods and services outside of the scope of the definition of the Licensed
Products. Licensee shall promptly notify Licensor if it foresees significant
business opportunities in additional jurisdiction(s) that justify the expense
and effort associated with applying for registrations covering the Licensed
Property in connection with the Licensed Products or the Licensed Services in
such additional jurisdiction(s).  Licensor, upon confirmation that the Licensee
has reasonable and material prospects in such jurisdiction(s), shall use
commercially reasonable efforts to obtain such registrations.  Licensee
acknowledges and agrees that Licensor shall have no liability if such
commercially reasonable efforts to obtain such registrations are unsuccessful. 

3 

 

 

(b)

Licensed Products may only be sold through the Permitted Distribution Channels.
Without limiting the foregoing, except to the extent that Licensee sells through
the website(s) included within its Permitted Distribution Channels, and except
as otherwise provided within the Summary of Commercial Terms, Licensee shall not
sell or distribute Licensed Products by any direct marketing methods, including,
without limitation, television, infomercials (DRTV) or direct mail, without the
prior written approval of Licensor in each instance, which shall be granted or
withheld in Licensor’s absolute and sole discretion. Notwithstanding the
foregoing, the Licensed Products may be advertised, marketed, and promoted on
television or direct mail, but may not be sold through or on television or
direct mail, with the exception of QVC. Licensee may sell the Licensed Products
through QVC provided that Licensee submits the proposed distribution agreement
with QVC to Licensor for approval prior to entry of such agreement.

(c)

Unless expressly specified in the Summary of Commercial Terms, the rights
granted herein do not include the rights in or to any images, persona,
photographs or other copyrighted works of or relating to Robert Marley, aka Bob
Marley. Licensee shall be solely responsible for obtaining written clearance
from the copyright owner(s) whose image(s) and/or photograph(s) is (are) to be
used on the materials that advertise and/or promote Licensed Products and for
all costs and expenses relating thereto.

(d)

Licensee understands that Licensor has not authorized Licensee to use any
musical composition, song lyrics, song titles, master recording, audio-visual
recording, video and/or motion picture in connection with Licensed Products
and/or in connection with any advertising or promotional material used to
advertise or promote the sale of Licensed Products. Licensee shall be solely
responsible for obtaining written clearance from the copyright owner(s) or the
administrator(s) whose musical composition, song lyrics, song titles, master
recording, audio-visual recording, video and/or motion picture is used and for
the payment of all costs and expenses relating thereto.

(e)

All Licensed Products shall bear at least one Licensed Property and no Licensed
Products shall be sub-branded, co-branded or sold or otherwise distributed under
any marks other than the Licensed Property. All rights in and to the Licensed
Property not specifically granted and licensed to Licensee hereunder are hereby
reserved by Licensor and Licensor may exercise such rights at any time.

(f)

Licensor and/or one or more of its affiliates or licensees shall have the right
to purchase from Licensee such quantities of Licensed Products as Licensor shall
from time to time desire for resale through Licensor Channels (as hereinafter
defined) within the Territory and/or through any distribution channels outside
the Territory. Any purchases of Licensed Products from Licensee by Licensor
and/or its affiliates or licensees shall be made on such terms as Licensee
extends to its best customers, including, without limitation, Licensee’s lowest
wholesale price and first priority treatment with respect to order fulfillment
and service. For the purposes hereof, “Licensor Channels” shall mean any of the
following operating under the Licensed Property or other intellectual property
related to Robert Marley: (i) retail stores; (ii) mail order and/or catalogs;
and/or (iii) internet shopping websites. To the extent permitted by applicable
law, Licensor and/or its affiliates or licensees shall not resell Licensed
Products purchased from Licensee under this Section at a price below the lowest
retail price unless otherwise mutually agreed to by the parties. 

4 

 

 

(g)

Licensee agrees to sell to Licensor, its affiliates and other licensees
(collectively, the “Promotional Parties”) reasonable amounts of
Licensed Products for Promotional Purposes (as defined below) at Licensee’s FOB
delivery cost of such Licensed Products on net 60 day terms. The Promotional
Parties shall only use such Licensed Products for Promotional Purposes, and
shall not resell such Licensed Products on a stand alone basis.  In the event
Licensee is unable to supply the Promotional Parties with Licensed Products as
set forth in this Section 1(g), the Promotional Parties shall have the right to
source products from third parties that are substantially similar to the
Licensed Products, and such activity shall not be deemed a breach of any
exclusivity rights that may be granted under this Agreement.  For purposes of
this Agreement, Promotional Purposes shall mean charitable
giving, giveaways, gifts with purchase programs and other promotional
activities.

(h)

If so requested by Licensor, Licensee shall make Licensed Products available for
purchase on one or more websites owned or operated by Licensor and/or its
affiliates or other licensees (“Licensor Websites”) on terms to be mutually
agreed.

(i)

Licensor agrees to provide Licensee with a list of its current licensees that
sell food and/or beverage so that Licensee may contact them to inquire as to
purchasing Licensed Products from Licensee.

2.

Initial Term; Renewal.

(a)

The Initial Term, Renewal Term and Term are defined in the Summary of Commercial
Terms, unless sooner terminated in accordance with the terms of this Agreement.

(b)

This Agreement may be renewed for a Renewal Term as shall be set forth in the
Summary of Commercial Terms, unless sooner terminated in accordance with the
terms of this Agreement.

3.

Earned Royalties; Compensation.

(a)

In consideration of the rights granted herein, Licensee shall pay the Earned
Royalties to Licensor as specified in the Summary of Commercial Terms, except as
provided in Section 4(c).

(b)

Licensee shall have the unfettered right to establish the prices that it charges
its customers for any Licensed Products sold pursuant to this Agreement.

(c)

Licensee shall be solely responsible for the payment of all taxes applicable to
the transactions contemplated by this Agreement, including, without limitation,
any and all sales, use, value-added, local privilege, withholding and excise
taxes, tariffs, duties and the like (other than taxes on Licensor’s net
income). 

5 

 

 

4.

Payments; Accountings.

(a)

Licensee will compute Earned Royalties hereunder on the basis set forth in the
Summary of Commercial Terms and shall furnish to Licensor within thirty (30)
days following the end of each calendar quarter during the Term a complete and
accurate statement, in the form attached hereto as Exhibit A (each, a “Quarterly
Statement”), setting forth the number of Licensed Products sales made, the total
gross revenues of Licensee relating thereto and the calculation of the amount of
Earned Royalties due to Licensor for such calendar quarter. On reasonable
request from Licensor, Licensee shall provide Licensor with backup and support
materials with respect to any item contained in any Quarterly Statement, such
that Licensor will have sufficient information to evaluate the sources of any
item contained in such Quarterly Statement and to track Licensee’s performance
under this Agreement. Each Quarterly Statement shall be accompanied by a
certification signed by Licensee’s chief financial officer (or equivalent)
indicating that he or she has reviewed the Quarterly Statement and verifies the
accuracy of all information contained in such Quarterly Statement.

(b)

In addition, within forty-five (45) days following the end of the Initial Term
and the end of the Renewal Term, Licensee shall furnish to Licensor a complete
and accurate statement, in the form attached hereto as Exhibit A (each, an
“Bi-Annual Statement”), setting forth the same information required to be
submitted by Licensee in accordance with Section 4(a) above, except that such
Bi-Annual Statement shall cover the preceding six (6) months. Such Bi-Annual
Statement shall be accompanied by a certification signed by Licensee’s chief
financial officer (or equivalent) indicating that he or she has reviewed and
agrees will all information contained in such Bi-Annual Statement.

(c)

Simultaneously with the mailing of each Quarterly Statement, Licensee shall pay
all sums due to Licensor for the applicable calendar quarter for which such
Quarterly Statement is rendered. All Earned Royalties payable to Licensor shall
be deemed held in trust for and on behalf of Licensor until such time as such
sums are paid to Licensor in accordance with the terms of this Agreement.

(d)

Licensee shall keep appropriate books of account and records in respect of its
manufacture, sale and distribution of Licensed Products. Licensee shall maintain
such records throughout the Term of this Agreement, and for a period of two (2)
years following the termination of this Agreement (the “Post-Term Retention
Period”). Licensor shall have the right to inspect and copy the financial books
and records of Licensee insofar as such books and records relate to amounts
payable to Licensor under this Agreement. Licensor shall be permitted to inspect
such books and records no more frequently than one (1) time during any six (6)
month period, including, without limitation, with respect to the Post-Term
Retention Period, upon reasonable prior written notice to Licensee at the
offices of Licensee. If any such inspection reveals a discrepancy in the amount
paid to Licensor equal to three percent (3%) or more of the amount payable to
Licensor hereunder for the period in question, then Licensee shall also
reimburse Licensor for the cost of such audit. In any event, Licensee shall make
all payments required to be made to eliminate any discrepancy revealed by any
such inspection within thirty (30) days after Licensor’s demand therefor. 

6 

 

 

(e)

If Licensor has any objection to any Quarterly or Bi-Annual Statement, then
Licensor will give Licensee specific notice of that objection and reasons for it
within two (2) years after the date that Licensor receives such statement.
Except for claims of fraudulent accounting, each statement will become
conclusively binding on Licensor at the end of such two (2) year period.
Licensor will not have the right to bring any action in connection with any
statement or accounting unless Licensor commences such action within three (3)
years following Licensor’s receipt of such statement.

(f)

Licensor shall have access at all times during reasonable business hours to the
facilities where Licensed Products are stored in order to verify inventory.

(g)

All sums required to be paid to Licensor under this Agreement shall be paid to
Licensor and payment agent at the address set forth in the Summary of Commercial
Terms, or such other address as Licensor may specify in writing pursuant to
Section 20(b).

(h)

Within thirty (30) days after each calendar quarter during the Term, Licensee
shall deliver to Licensor a copy of Licensee’s full and complete financial
statements. Within ninety (90) days of the year end, Licensee shall provide
Licensor a copy of Licensee’s annual audited financial statements.

5.

Marketing and Advertising. All Advertisements (as defined in Section 6 below)
must be approved in accordance with Section 6 below.

6.

Licensed Production; Quality Control.

(a)

Licensor shall have the right to approve all elements of Licensed Products,
including, without limitation: (i) concept; (ii) rough artwork; (iii) final
artwork; (iv) prototype samples (“Prototype Samples”); and (v) production
samples (“Production Samples”). All submissions under this Agreement shall be
made on such forms as Licensor shall prescribe from time to time, including,
without limitation the Product Development Form attached hereto as Exhibit B. To
the greatest extent possible, all materials shall be submitted electronically,
in such format as may be requested by Licensor, unless otherwise requested by
Licensor or mutually agreed by the parties.

(b)

Prior to the manufacture of any Licensed Products, Licensee shall submit to
Licensor Prototype Samples for each Licensed Product for approval by Licensor.
All Licensed Product elements must be re-submitted for approval each time a
revision is made incorporating any changes. Licensee shall submit by e-mail all
submissions to Licensor prior to the creation of Prototype Samples and/or
Production Samples as set forth in Section 7 below. Approvals prior to the
creation of Prototype Samples and Production Samples will be approved by return
e-mail. If Licensor does not respond in writing within fifteen (15) days after
receipt of a Prototype Sample or Production Sample for approval, then the sample
shall be deemed disapproved.

(c)

(i)

Prior to the broadcast, publication, posting, public distribution or use of any
advertisement or other promotional material (each, an “Advertisement”) which is
intended to be used in conjunction with the sale or distribution of Licensed
Products, Licensee shall submit the Advertisement to Licensor for its written
approval. If Licensor has not responded in writing within ten (10) days after
receipt of a proposed Advertisement for approval, then the applicable material
shall be deemed disapproved. 

7 

 

 

(ii)

Once an Advertisement has been approved, Licensee need not submit variations of
that Advertisement for re-approval when such variations are merely of size or
date and the like; provided, however, that any substantive changes to the
Advertisement must be approved in advance pursuant to this Section 6.

(iii)

Licensee acknowledges that the approval or disapproval of any Advertisement may
be based, without limitation, solely on subjective aesthetic standards.

(d)

Prior to the manufacture of any Licensed Products, Licensee shall submit to
Licensor a prototype of the design of all tags, hangtags, labels, packaging and
wrapping for such Licensed Products (hereinafter the “Packaging”) for approval
by Licensor. Such Packaging must comply with Licensor’s style guide and other
brand guidelines, and shall include all required legal notices, as specified in
Section 8(a). If Licensor does not respond in writing within fifteen (15) day
after receipt of the proposed Packaging for approval, then the same shall be
deemed disapproved. The Packaging for the Licensed Products used by Licensee as
of the Effective Date of this Agreement has been and is deemed approved by
Licensor.

(e)

The manufacture of Licensed Products may take place within or outside the
Territory by Licensee, its agents or employees; provided, however, that Licensed
Products may only be sold in the Permitted Distribution Channels in the
Territory. If Licensee wishes to subcontract any or all of the manufacture of
Licensed Products beyond the license agreement Licensee has entered with Jammin’
Java, which is approved by Licensor, Licensee may do so only with the prior
written approval of Licensor. Licensee shall make such request to Licensor in
writing and provide Licensor with the name and address of the proposed party and
all of its principals, the products which such party has previously produced and
a written undertaking in the form set forth at Exhibit C. Licensee will use its
best efforts to ensure that its subcontractors abide by the terms of this
Agreement. All acts of any such subcontractors shall be deemed to be the acts of
Licensee for all purposes of this Agreement.

(f)

Licensee acknowledges that, if Licensed Products manufactured and sold by it are
of inferior quality in quality, material and/or workmanship, then the
substantial goodwill which Licensor has built up and now possesses in the
Licensed Property will be impaired. Accordingly, Licensee shall use its best
efforts to ensure that the Licensed Products are of such a quality standard and
appearance and as shall be suited to their exploitation and best advantage, and
Licensee warrants to Licensor that all Licensed Products will maintain the high
standards, appearance and quality of the approved Prototype Samples. If there is
a substantial or material departure from the approved sample of Licensed
Products made and/or distributed by or on behalf of Licensee, then Licensor
shall have the right, in the reasonable exercise of its sole and absolute
discretion, to withdraw the approval of such Licensed Products by written notice
thereof to Licensee, at which time this Agreement shall automatically terminate
with respect to such Licensed Products. 

8 

 

 

(g)

Licensee shall cause to appear on the Licensed Products, and on their
containers, packaging, labels, tags, and the like, and on all marketing,
advertising, and promotional materials which display any of the Licensed
Property: (i) Licensee’s trade name or trademark in a manner sufficient to
inform consumers that the Licensed Products are manufactured, distributed and/or
sold by Licensee, as the case may be, under license from Licensor, and that the
Licensed Property are owned by Licensor; and (ii) such other legends, markings,
and notices as may be required by any law or regulation in the geographic area
in which the Licensed Products are sold and as Licensor may reasonably request.

7.

Samples.

(a)

Immediately upon creation of any Prototype Sample and/or the manufacture of any
Licensed Products, Licensee shall deliver to Licensor the number of Prototype
Samples and/or Production Samples, as the case may be, as set forth in the
Summary of Commercial Terms of each of the Licensed Products free of charge.
Licensor shall have the right to modify the number of samples required to be
supplied by Licensee in its sole discretion.

(b)

Licensee agrees to maintain the quality of the Licensed Products substantially
in the form they now exist, which quality Licensor deems acceptable. On an
annual basis, Licensee agrees to submit samples of the Licensed Products
(including each variation of the Licensed Products), together with the packaging
therefor, utilizing the Licensed Property, which must be approved in writing by
Licensor before the Licensed Products are advertised, distributed or sold. Any
article submitted and not approved within ten business days after receipt of
same by Licensor will be deemed to have been approved. After the requisite
samples have been approved by Licensor, all Licensed Products must materially
conform to such a quality standard and appearance as demonstrated by the
samples. In the event there is a departure from the approved samples produced or
distributed by Licensee, or in the event there is an occurrence connected with
the Licensed Products which reflects unfavorably upon Licensor, Licensor may
withdraw its approval, at which time this Agreement will automatically terminate
with respect to the type of Licensed Products that did not conform to the
quality standards set out by Licensor. Thereupon, Licensee shall immediately
cease the use of the Licensed Property on or in connection with the Licensed
Products, including but not limited to, the sale, advertising, production and
/or distribution of such Licensed Products upon notice from Licensor; and within
thirty (30) days thereafter will remit all amounts due and owing to Licensor
hereunder. If there are other Licensed Products under this Agreement not
affected by this paragraph, this Agreement will remain in full force and effect
as to those other Licensed Products only.

(c)

Each time samples are submitted for approval, they shall be submitted to each of
the following addresses (or such other address as Licensor may specify in
writing pursuant to Section 20(b)), in equal quantities, as set forth in the
Summary of Commercial Terms or as Licensor may otherwise indicate from time to
time: 

9 

 

 

Doreen Crujeiras

Courtney White

Bob Marley Music, Inc.

100 West 33rd Street

Suite 1007

New York, NY, 10001

Doreen@bobmarley.com

Courtney@bobmarley.com

Tel: (718) 457-3199

8.

Copyright and Trademark.

(a)

Each Licensed Product and all Packaging and Advertisements shall bear
appropriate copyright, trademark and credit notices as designated by Licensor,
either directly on the Licensed Product, Packaging and/or Advertisement or on
tags, stickers or labels affixed thereto. (The form in which such notices are to
appear is set forth on Schedule 2 hereto.) Licensee shall be obligated to
purchase at Licensee’s expense specially designed labels and/or stickers
directly from Labeltex, 350 Fifth Ave, Suite 5622, New York, NY 10118), and
affix same to Licensed Products. However, Licensee may use an alternative vendor
if Labeltex does not offer reasonable or market pricing, provided that such
alternative vendor shall be subject to the prior written approval of Licensor,
which approval shall not be unreasonably withheld or delayed. Licensor may
change the form of notice to be used on the Products under this Section 8(a) by
giving not less than ninety (90) days prior written notice thereof to Licensee.

(b)

Ownership of all intellectual property rights, whether recognized currently or
in the future, including, without limitation, copyright, patent and trademark
rights in and to any or all Licensed Products and in all designs, artwork,
packaging, copy, literary text, advertising material and promotion material of
any sort utilizing Licensed Property, including all such materials as may be
developed by Licensee, shall vest in Licensor, and title thereto shall be in the
name of Licensor or its respective designees. All such items and all Licensed
Products shall bear all legal notices that Licensor may from time to time
prescribe. Any and all additions to, and new renderings, modifications or
embellishments of, Licensed Property shall, notwithstanding their invention,
creation and use by Licensee and/or its agents, be and remain the sole and
exclusive property of Licensor, and Licensor may use, and license others to use,
the same, subject only to the provisions of this Agreement. Licensee shall enter
into written agreements with all of its employees and independent contractors:
(i) providing that all artwork and designs created by them in the course of
Licensee’s performance under this Agreement shall be the property of Licensor
either as works for hire under United States copyright law or otherwise, or (ii)
obligating them to assign all rights in and to such artwork and designs to
Licensee, which Licensee shall be deemed to have automatically assigned to
Licensor, but Licensee shall, during the Term, have a non-exclusive license to
copy and use such artwork for the purposes set forth herein, subject to the
terms of this Agreement. Upon the request of Licensor, Licensee shall submit to
Licensor for approval copies of all such agreements prior to the use of any
material created or developed thereunder. Licensee shall not permit any of its
employees or independent contractors to obtain or reserve, by written or oral
agreement or otherwise, any rights as “authors” or “inventors” of any such
artwork or designs (as such terms are used in present or future United States
copyright and/or patent statutes or judicial decisions). Licensee shall furnish
to Licensor, at Licensor’s request, full information concerning the invention
and creation of such artwork and designs, together with the originals of
assignments of all rights therein obtained from all such third parties to
Licensor. 

10 

 

 

(c)

Licensor acknowledges that Licensee may already have in existence copyrightable
material (“Licensee’s Existing Copyrightable Material”) that it may or may not
use in conjunction with Licensed Property. Further, Licensee may create
copyrightable material (“Licensee’s Future Copyrightable Material”) for use with
the Licensed Property and other subject matter separate from the Licensed
Property. To the extent that Licensee’s Existing and Future Copyrightable
material are separable from Licensed Property, such copyrights shall remain
vested in Licensee, provided that they do not include the name, image, photo,
persona, trademark and likeness of Robert Marley and/or the Licensed Property.

(d)

Licensee shall assist Licensor, at Licensor’s request and sole cost and expense,
in the procurement and maintenance of Licensor’s rights in Licensed Property
(including, without limitation, all intellectual property rights thereon,
whether recognized currently or in the future). In connection therewith,
Licensee shall, without limitation, execute and deliver to Licensor, in such
form as it may reasonably request, all instruments necessary to: (i) effectuate
copyright and trademark protection; (ii) record Licensee as a registered user of
any trademarks pursuant to this Agreement; or (iii) cancel any such
registration. Such registration shall be handled by attorneys selected or
approved by Licensor, in its sole discretion. Licensor makes no representation
or warranty that copyright or trademark protection shall be secured in Licensed
Property.

(e)

Licensor and Licensee shall cooperate to ensure that third parties do not
unlawfully infringe Licensed Property or engage in any acts of unfair
competition involving Licensed Property. Licensee shall promptly notify Licensor
of any such infringements or acts of unfair competition by third parties that
come to its attention. Licensor shall have the exclusive right, exercisable at
its discretion, to institute in its own name and/or Licensee’s name and to
control all claims, suits and actions against third parties relating to the
Licensed Property, and other proprietary rights in and to the same, at
Licensor’s sole cost and expense. With respect to any such claim, suit or
action, Licensor shall employ counsel of its own choice to direct the handling
of the claim, any litigation related thereto and any settlement thereof.
Licensor shall be entitled to receive and retain all amounts awarded, if any, as
damages, profits or otherwise in connection with such claims, suits and/or
actions. Licensee shall not, without Licensor’s prior written consent, make any
claim, institute any suit or take any action on account of such infringements,
acts of unfair competition or unauthorized uses. If, with Licensor’s prior
written consent, Licensee makes such a claim or institutes, at its sole cost and
expense, such a suit or action, then Licensee shall be entitled to recover all
reasonable costs and expenses incurred in connection with such claim, suit or
action from any financial recovery awarded or obtained and the remainder shall
be paid to Licensor, less twenty percent (20%) which Licensee may retain. If
Licensee does not prevail on any such claim, suit and/or action, or if there is
a discrepancy, then Licensee may not recover any sums from Licensor in
connection with such claim, suit and/or action. Licensor has no obligation to
commence or approve the making or commencement of any claim, suit and/or action.
Licensor shall incur no liability by reason of Licensor’s failure or refusal to
prosecute, or by Licensor’s refusal to permit Licensee to prosecute, any alleged
infringement by third parties, or by reason of any settlement to which Licensor
may agree. 

11 

 

 

(f)

Licensor may withdraw any or all elements of Licensed Property, or any component
part thereof, from the rights granted pursuant to the terms of this Agreement
(the “Withdrawn Rights”) if Licensor determines that the exploitation thereof
would or might violate or infringe the copyright, trademark or other proprietary
rights of any third parties, or subject Licensor or Licensee to any liability or
violate any law, court order, government regulation or other ruling of any
governmental agency or authority, or if, on account of the expiration or sooner
termination of any agreement between Licensor and a third party from whom
Licensor has obtained certain underlying rights relating to the exploitation of
Licensed Property hereunder or otherwise, Licensor shall no longer have the
right to act in the capacity herein contemplated on behalf of any third party or
parties, or if Licensor determines that it cannot adequately protect its rights
in Licensed Property under the copyright, trademark or other laws of the
Territory or any portion thereof. Such a withdrawal shall not be deemed a breach
of this Agreement. Within five (5) business days following Licensee’s receipt of
written notice of such withdrawal, Licensee shall, if so requested by Licensor,
in Licensor’s sole discretion: (a) destroy, or (b) deliver to Licensor at
Licensor’s sole cost and expense any Licensed Products which are in Licensee’s
inventory that bear or feature any of the Withdrawn Rights. Licensor shall
indemnify Licensee for the direct production cost of such destroyed or returned
Licensed Products; provided, however, that Licensee must furnish Licensor with:
(i) a detailed inventory of such Licensed Products; (ii) source documentation
supporting such direct production costs; and (iii) an affidavit of destruction,
if applicable, in a form acceptable to Licensor, evidencing the same. Licensee
need not recall any goods bearing the Withdrawn Rights that have been shipped to
retailers as of the date of Licensor’s notice to Licensee under this paragraph.

(g)

Licensee shall not use any of the Licensed Property, other than as permitted
hereunder and, in particular, shall not incorporate the name or trademark
“MARLEY”, Licensor’s name, or any of the trademarks included within the Licensed
Property as or in Licensee’s corporate or business name in any manner
whatsoever. Licensee agrees that, in using Licensed Property as permitted
hereunder, it will in no way represent that it has any right, title and/or
interest in or to any of the Licensed Property. Licensee further agrees that,
except for the use of the Licensed Property as expressly permitted herein, it
will not use or authorize the use, either during or after the Term, of any
configuration, trademark, trade name, or other designation confusingly or
substantially similar to the name or trademark “MARLEY”, the Licensed Property,
or any element thereof. 

12 

 

 

(h)

Licensee acknowledges and agrees that any and all intellectual property rights
arising from or relating to the Licensed Products that are created or developed
by Licensee under this Agreement and that qualify as works of authorship belong
to Licensor and are “works made for hire” as defined in Section 101 et seq. of
the United States Copyright Act, Title 17, United States Code (“Copyright Act”).
With respect to any and all intellectual property rights created or developed by
Licensee under this Agreement and arising from or relating to the Licensed
Products which are not “works made for hire” as defined in the Copyright Act,
including, without limitation, inventions, Licensee hereby assigns all right,
title and interest in and to such intellectual property rights to Licensor.
Licensee will execute and deliver any and all documents, including, without
limitation, short form assignments, determined by Licensor to be necessary to
perfect its right, title and interest in and to any such intellectual property
rights. Notwithstanding the foregoing, this Section shall not apply to any
intellectual property rights that Licensee owned prior to the Effective Date. If
Licensee incorporates into any Licensed Product, or any related materials
including Packaging and Advertising, any of Licensee’s Existing Copyrightable
Material, Licensee’s Future Copyrightable Material, or any other invention,
design or other work of authorship previously owned by Licensee, or in which
Licensee has an interest (each, a “Prior Work”), Licensee grants to Licensor a
non-exclusive, royalty-free, irrevocable, perpetual, worldwide and assignable
license to make, have made, use, or sell Licensed Products employing or
incorporating each such Prior Work. Notwithstanding the foregoing, prior to or
within ten (10) business days after executing this Agreement, Licensee must
provide Licensor with a list of Prior Works to which it retains rights. Any
rights in any way related to the Licensed Property, Licensed Products or this
Agreement other than those provided by Licensee pursuant to the previous
sentence shall be deemed owned by Licensor.

(i)

All information that Licensee compiles related to consumers who purchase the
Licensed Products (e.g., customer lists, customer personally identifiable
information) shall be provided to Licensor upon Licensor’s request, and Licensee
hereby grants to Licensor a worldwide, non-exclusive, royalty-free, irrevocable,
perpetual, worldwide and assignable license to use such information at any time
and in any manner during and after the Term.

9.

Domain Name Ownership.

(a)

As between Licensor and Licensee, Licensor shall own all right, title and
interest (including, without limitation, all intellectual property rights) in
any URLs and domain names using or incorporating the Licensed Property
(including without limitation www.marleycoffee.com), or any variation thereof.
Prior to any use of the Licensed Property on the internet by Licensee or any
Permitted Distribution Channel, Licensee shall use its commercially reasonable
best efforts to monitor any use of the Licensed Property on the internet by any
Permitted Distribution Channel and shall submit copies of all proposed uses by
Licensee and the Permitted Distribution Channels to Licensor. Licensee agrees
that, to the extent that Licensor finds any use of a Licensed Property on the
internet by a Permitted Distribution Channel to be objectionable, as determined
by Licensor in its sole and absolute discretion, Licensee shall use its
commercially reasonable efforts to cause the Permitted Distribution Channel to
cease its use of the Licensed Property on the internet.

(b)

Licensee shall have no right to, and hereby agrees not to, register any URL
and/or domain name incorporating the Licensed Property or any variation thereof
without the prior written consent of Licensor in each instance, which shall be
granted or withheld in Licensor’s sole and absolute discretion. Licensor shall
have the sole right to apply for and obtain at its own cost any URL and/or
domain name that includes any aspect of the Licensed Property and/or any
variation thereof in any level domain. If Licensee desires to use a URL / domain
name that incorporates any aspect of the Licensed Property or any variation
thereof, it shall submit its proposal therefor to Licensor in writing. Licensor
shall, in its sole and absolute discretion, approve or disapprove such URL
and/or domain name, and Licensor reserves the right to register any such
requested URL and/or domain name in its own name or the name of an affiliate and
license it to Licensee. Licensee agrees to cooperate with Licensor in the
execution, filing, application and/or registration of any URL and/or domain name
that Licensor may choose to register. 

13 

 

 

10.

Representations and Warranties.

(a)

Licensor warrants and represents to Licensee that: (i) it either owns or
controls the rights granted herein; (ii) it is authorized to enter into this
Agreement and to license the rights herein granted to Licensee; (iii) it has not
sold, assigned, leased, licensed or in any manner disposed of or encumbered the
rights herein granted to Licensee and is otherwise under no disability,
restriction or prohibition from entering into or performing its obligations
under this Agreement; and (iv) to the best of its knowledge, Licensee’s exercise
of its rights under this Agreement will not infringe or violate the trademark
rights, copyright, right of publicity or any other intellectual property right
of any other person or entity.

(b)

Licensee warrants and represents to Licensor that: (i) it is authorized to enter
into this Agreement and to exercise the rights herein granted to Licensee; (ii)
it is under no disability, restriction or prohibition from entering into or
performing its obligations under this Agreement; (iii) Licensee’s exercise of
its rights under this Agreement will not infringe upon or violate the trademark
rights, copyright, right of publicity or any other intellectual property right
of any other person or entity; (iv) Licensee will conduct the advertising,
promotion and sale of Licensed Products in a manner commensurate with the
promotion and sale of high quality merchandise and in a manner in keeping with
the philosophy of Licensor as expressed to Licensee; (v) no manufacturer of
Licensed Products engaged by or on behalf of Licensee shall employ “sweat shop”
or inhumane labor conditions; (vi) it owns or controls all of Licensee’s
Existing or Future Copyrighted Material which Licensee may use in connection
with Licensed Products or any Packaging or Advertisement and the same does not
and will not infringe or violate the trademark rights, copyright, right of
publicity or any other intellectual property right of any other person or
entity; (vii) Licensee will conduct its business in a manner that reflects
favorably at all times on the Licensed Products and on Licensor’s goodwill and
reputation; (viii) it shall ensure that all Licensed Products are manufactured,
distributed, imported, packaged, advertised and sold in accordance with all
applicable laws, statutes and regulations (including, without limitation, local
and national consumer safety laws) of all applicable jurisdictions, and without
discrimination based on race, religion, age, nationality, social or ethnic
origin, sexual orientation, gender, political opinion or disability, without use
of corporal punishment or other abusive tactics, and without the use of child,
prison or slave labor; (ix) all Licensed Products, packaging, labeling,
advertising and sales materials are and will be free from defects, merchantable,
fit for their intended use and comply with all applicable laws, statutes and
regulations, including, but not limited to, health product safety and labeling;
and (x) it will avoid deceptive, misleading or unethical business practices and
make no false or misleading representations with regard to the Licensed
Products.

(c)

All costs and expenses of manufacture, advertising, promotion, samples,
packaging, stickers, labels, tags and other costs and expenses related to the
manufacture, sale, distribution, advertising and promotion of Licensed Products
shall be borne by Licensee. 

14 

 

 

11.

Disputes.

(a)

Each party shall promptly notify the other in writing of any dispute arising
from the sale of Licensed Products or the use or misuse of any of the Licensed
Property.

(b)

Licensor in its sole discretion shall determine whether or not it shall commence
litigation, or take any other action, in connection with the use or misuse of
the Licensed Property.

(c)

Licensee shall have no authority to make claims, negotiate, settle or compromise
any dispute in connection with the Licensed Property.

12.

Indemnification.

(a)

Licensor shall indemnify, defend and hold harmless Licensee, and its parents,
subsidiaries, affiliated companies and their respective officers, managers,
members, employees, licensees, agents, attorneys, successors and assigns (each,
individually, a “Licensee Indemnified Party”) from and against any and all
claims, liabilities, demands, causes of action, judgments, settlements, costs
and expenses (including, without limitation, reasonable attorney fees and court
costs) arising solely out of or in connection with: (i) the breach by Licensor
of a representation, warranty or covenant in this Agreement; (ii) the failure by
Licensor to perform any of its obligations under this Agreement; (iii) the gross
negligence, bad faith or unlawful conduct of Licensor; and/or (iv) Licensee’s
use of the Licensed Property strictly as authorized hereunder. Licensor shall
not be liable to any Licensee Indemnified Party under this Section 12(a) to the
extent that: (A) any loss, claim, damage, liability or expense is determined by
a court of competent jurisdiction to result directly from any such Licensee
Indemnified Party’s willful misconduct or gross negligence; or (B) to the extent
that Licensee is required to indemnify Licensor pursuant to Section 12(b) below.

(b)

Licensee shall indemnify, defend and hold harmless Licensor and its parents,
subsidiaries, affiliated companies and their respective officers, directors,
shareholders, employees, licensees, agents, attorneys, successors and assigns
(each, individually, a “Licensor Indemnified Party”) from and against any and
all claims, liabilities, demands, causes of action, judgments, settlements,
costs and expenses (including, without limitation, reasonable attorney’s fees
and court costs) arising out of or in connection with: (i) the breach by
Licensee of a representation, warranty or covenant in this Agreement; (ii) the
failure by Licensee to perform any of its obligations under this Agreement;
(iii) the gross negligence, bad faith or unlawful conduct of Licensee; (iv) the
design, manufacture, packaging, distribution, shipment, advertising, promotion,
sale and/or exploitation of Licensed Products; (v) any claim related to the use
of third party copyrighted materials on or in connection with Licensed Products;
(vi) any representation, warranty, claim, statement or promise made by Licensee
with respect to Licensed Products, including, without limitation, actions
claiming deceptive or misleading advertising or promotion related to Licensed
Products or any materials relating thereto; (vii) the use of Licensed Products,
including, without limitation, any bodily injury, death or other product
liability claims arising therefrom; (viii) any claims by any local, state or
federal government or regulatory agency, authority or board relating to Licensed
Products or any advertisement for Licensed Products; (ix) claims of copyright
infringement, trademark infringement or other intellectual property infringement
relating to Licensed Products (except to the extent covered by Section 12(a)
above); and (x) any action or omission of Licensee in connection with the
conduct of Licensee’s business. Licensee shall not be liable to any Licensor
Indemnified Party under this Section 12(b) to the extent that: (A) any loss,
claim, damage, liability or expense is determined by a court of competent
jurisdiction to result directly from any such Licensor Indemnified Party’s
willful misconduct or gross negligence; or (B) to the extent that Licensor is
required to indemnify Licensee pursuant to Section 12(a) above. 

15 

 

 

(c)

The party to be indemnified hereunder (the “Indemnitee”) must give the
indemnifying party hereunder (the “Indemnitor”) prompt written notice of any
such action, claim or proceeding, and the Indemnitor, in its sole discretion,
then may take such action as it deems advisable under the circumstances to
defend such action, claim or proceeding on behalf of the Indemnitee. In the
event that appropriate action is not taken by the Indemnitor within thirty (30)
days after its receipt of written notice from the Indemnitee, the Indemnitee
shall have the right to defend such action, claim or proceeding, but no
settlement thereof may be made without the prior written approval of the
Indemnitor, which approval shall not be unreasonably withheld, delayed or
conditioned. Even if appropriate action is taken by the Indemnitor, the
Indemnitee may, at its own cost and expense, be represented by its own counsel
in such action, claim or proceeding. In any event, the Indemnitee and the
Indemnitor shall keep each other fully advised of all developments and shall
cooperate fully with each other in all respects in connection with any such
action, claim or proceeding.

(d)

LIMITATION OF LIABILITY. IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER
FOR ANY SPECIAL, INCIDENTAL, OR CONSEQUENTIAL DAMAGES, WHETHER BASED ON BREACH
OF CONTRACT, TORT, PRODUCT LIABILITY, OR OTHERWISE, AND WHETHER OR NOT SUCH
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. The parties have
agreed that the limitations specified in this Section 12(d) will survive and
apply even if any limited remedy specified in this Agreement is found to have
failed of its essential purpose.

13.

Insurance. Licensee agrees to obtain, at its sole cost and expense, and to cause
its manufacturers to obtain, at their sole cost and expense, comprehensive
general liability insurance, including product liability insurance, from an
insurance company reasonably acceptable to Licensor, providing adequate
protection for Licensor and Licensee against any claims or suits arising out of
or in connection with the rights granted under this Agreement in an amount not
less than Five Million Dollars ($5,000,000.00) per incident or occurrence, or
Licensee’s standard insurance policy limits, whichever is greater. Such
insurance shall remain in force at all times during the Term and for a period of
three (3) years thereafter. Within thirty (30) days from the date hereof,
Licensee will submit to Licensor a certificate of insurance naming Licensor as
an additional insured and prohibiting the insurer from canceling, terminating or
materially modifying the underlying insurance policy unless it gives written
notice of such termination, cancellation or modification to Licensor at least
thirty (30) days in advance thereof. 

16 

 

 

14.

Additional Licensee Obligations.

(a)

During the Term, Licensee shall use its best efforts to develop, manufacture,
promote, advertise, sell and ship Licensed Products in the Permitted
Distribution Channels in the Territory and shall continuously and diligently
seek to fill all accepted purchase orders for Licensed Products. In connection
therewith, Licensee shall establish and maintain an adequately staffed
organization to operate the business contemplated by this Agreement. A cessation
of the above efforts for a continuous period of forty-five (45) days shall be
grounds for immediate termination of this Agreement, in Licensor’s sole
discretion.

(b)

During the Term, Licensee will not use, or allow third parties to make use of,
any Licensed Products for the purpose of premium offers, giveaways, sales
incentives or other such promotional purposes, unless prior written approval is
granted by Licensor upon terms to be mutually agreed.

(c)

During the Term, Licensee will manufacture, advertise, promote, market, sell and
distribute Licensed Products in a lawful and ethical manner and in accordance
with the terms and intent of this Agreement.

(d)

During the Term, Licensee will protect to the best of its ability its right to
manufacture, sell and distribute Licensed Products hereunder.

(e)

During the Term and at all times thereafter, Licensee will not directly or
indirectly attack or challenge the ownership, validity, or use of the Licensor’s
rights in or to the Licensed Property or of any other proprietary rights of
Licensor, or assist any third party in doing the same. Licensee shall not file
any applications to register the Licensed Property or any works, names,
trademarks, designs, or logos that are confusingly similar to the Licensed
Property in any country of the world for any goods or services, and shall not
register any domain names containing the Licensed Property, any phonetic
equivalent thereof, or any domain names confusingly similar to the Licensed
Property in any country of the world, other than <marleycoffee.com>. Licensee
shall not at any time apply for any registration of any copyright, patent,
trademark or other designation which would affect the ownership of the Licensed
Property or of any proprietary rights of Licensor, nor file any document with
any governmental authority or take any action which would affect the ownership
of any proprietary rights of Licensor, nor aid or abet any other party in doing
so.

(f)

During the Term and at all times thereafter, Licensee will not and shall not
misuse or bring into disrepute the name and character of Robert Marley.

(g)

During the Term and at all times thereafter, Licensee will not create any
expenses chargeable to Licensor without the prior written approval of Licensor.

(h)

During the Term and at all times thereafter, Licensee will give Licensor prompt
written notice of any adverse use of, application to register, or registration
of, the Licensed Property or other designation similar to the Licensed Property
of which Licensee is or becomes aware. Licensor will have the right, but not the
obligation, to bring infringement or unfair competition actions involving the
Licensed Property. If, after written request by Licensee, Licensor declines to
bring an infringement or unfair competition action involving the Licensed
Property, then Licensee may do so at its own expense, and Licensor will
reasonably cooperate in any such action as requested by Licensee at Licensee’s
expense. 

17 

 

 

15.

Termination.

(a)

Licensor shall have the right to suspend its performance hereunder or terminate
this Agreement in its entirety upon the occurrence of any of the following
events:

(i)

The failure of Licensee to make any payment required to be made under this
Agreement, which failure is not cured within ten (10) business days of
Licensee’s receipt of written notice from Licensor specifying the nature of such
failure with particularity; or

(ii)

The breach by Licensee of any of its representations or warranties herein or the
failure of Licensee to comply with any of the other terms of this Agreement or
otherwise discharge its duties hereunder, and such breach or failure is not
cured within fifteen (15) business days of Licensee’s receipt of written notice
from Licensor specifying the nature of such breach or failure with
particularity; or

(iii)

Any act of gross negligence or wanton misconduct by Licensee, and such action is
not corrected within fifteen (15) business days of Licensee’s receipt of written
notice from Licensor specifying the nature of such action with particularity; or

(iv)

The cessation of operations by Licensee, or the making by Licensee of an
assignment for the benefit of creditors, or the filing by or against Licensee of
any petition under any federal, national, state or local bankruptcy, insolvency
or similar laws, if such filing shall not have been dismissed or stayed within
sixty (60) days after the date thereof; or

(v)

Any negative or unlawful finding of Licensee’s or its executives’ activities by
the Securities & Exchange Commission or any similar government agency in any
country, territory or possession.

(vi)

The breach by Licensee of any of its other agreements with Licensor or any of
its affiliated companies, including a breach by Licensee of the promissory note
being entered into concurrently with this Agreement between Licensee and
Fifty-Six Hope Road Music Ltd.

(b)

Licensee shall have the right to suspend its performance hereunder or terminate
this Agreement in its entirety upon the occurrence of any of the following
events:

(i)

The breach by Licensor of any of its representations or warranties herein or the
failure of Licensor to comply with the terms of this Agreement or otherwise
discharge its duties hereunder, and such breach or failure is not cured within
thirty (30) business days of Licensor’s receipt of written notice from Licensee
specifying the nature of such breach or failure with particularity; or 

18 

 

 

(ii)

The cessation of operations by Licensor, or the making by Licensor of an
assignment for the benefit of creditors, or the filing by or against Licensor of
any petition under any federal or state bankruptcy, insolvency or similar laws,
if such filing shall not have been dismissed or stayed within sixty (60) days
after the date thereof; or

(c)

Unless otherwise provided herein, the right of any party to terminate this
Agreement hereunder shall not be affected in any way by its waiver of or failure
to take action with respect to any previous breach or default.

(d)

Liability For Termination. Neither party to this Agreement shall be liable to
the other by reason of termination of this Agreement for compensation,
reimbursement or damages on account of any loss of prospective profits on
anticipated sales or on account of expenditures, investments, leases or other
commitments relating to the business or goodwill of either party,
notwithstanding any law to the contrary. Licensee will cease all display,
advertising and use of all of the Licensed Property and any other names, marks,
logos and designations of Licensor, and will not thereafter use, advertise or
display any name, trademark, domain name, vanity telephone number, or logo which
is, or any part of which is, similar to or confusing with the Licensed Property
or any such designation associated with Licensor. Licensee will not alter,
erase, deface or overprint any proprietary rights notice(s) on anything provided
by Licensor to Licensee.

16.

Effect of Termination.

(a)

Subject to Section 17 below, upon any expiration or termination of this
Agreement for any reason whatsoever, all rights in and to the Licensed Property
shall revert to Licensor and Licensee shall have no further rights whatsoever
with respect to Licensed Products the Licensed Property and/or any other
intellectual property rights relating thereto. Licensee shall, at its sole cost
and expense, return any of Licensor’s intellectual property, artwork or
materials of any kind that are then in its possession or under its control.

(b)

Licensee shall not have any right at any time to remainder or “dump” any
Licensed Products. In particular, Licensee may not sell any Licensed Products at
a discount on the trade wholesale price of greater than fifty percent (50%).

(c)

In no event shall any expiration or termination of this Agreement excuse any
party from any breach or violation of this Agreement and full legal and
equitable remedies shall remain available therefor, nor shall it excuse the
making of any payment due under this Agreement with respect to any period prior
to the date of expiration or termination. Notwithstanding any provision of this
Agreement to the contrary, Sections 4 and Sections 8-21 hereof shall survive any
expiration or termination of this Agreement.

17.

Sell-Off Period. Provided that Licensee is not in breach of any material term of
this Agreement, including by way of example and without limitation, Section 6,
then Licensee shall have the non-exclusive right to sell-off existing inventory
for a period of sixty (60) days following the expiration of the Term (the
“Sell-Off Period”). During such period, Licensee shall not be entitled to use
Licensed Property in any new or additional Licensed Products, Advertisements or
Packaging of any kind. It is specifically understood and agreed that Licensee
shall not have the right to manufacture or have manufactured any Licensed
Products after the expiration of the Term or for a period of three months prior
to the expiration except to fill orders. Following the expiration of the
Sell-Off Period, Licensor shall have the right, but not the obligation, to
purchase all existing Licensed Products remaining in inventory at Licensee’s
actual manufacturing cost thereof. If Licensor elects not to purchase any
Licensed Products, then Licensee shall destroy the same and furnish Licensor
with a certificate of destruction.

 

19 

 

 

18.

Cumulative Rights and Remedies. All rights and remedies conferred upon or
reserved to the parties in this Agreement shall be cumulative and concurrent and
shall be in addition to all other rights and remedies available to such parties
at law or in equity or otherwise, including without limitation requests for
temporary and/or permanent injunctive relief. Such rights and remedies are not
intended to be exclusive of any other rights or remedies and the exercise by
either party of any right or remedy herein provided shall be without prejudice
to the exercise of any other right or remedy by such party provided herein or
available at law or in equity.

19.

Confidentiality.

(a)

Each party acknowledges that it may have access to the other party’s
Confidential Information, whose value may be impaired by misuse or by disclosure
to third parties. The receiving party agrees that it will not disclose such
Confidential Information to third parties, or use such Confidential Information
except to perform its obligations under this Agreement. The receiving party
shall take reasonable precautions to protect the confidentiality of the other
party’s Confidential Information. Such precautions may, if requested by the
disclosing party, include the use of separate written confidentiality
agreements, in a form approved by the disclosing party. Following the expiration
or termination of this Agreement, no party shall disclose or use any of the
other parties’ Confidential Information for any purpose, unless otherwise agreed
in writing by the disclosing party.

(b)

All Confidential Information will remain the property of the disclosing party.
The confidentiality of Confidential Information and the obligation of
confidentiality hereunder shall survive any expiration or termination of this
Agreement until such time as the information in question ceases to be
confidential.

(c)

For the purposes hereof, the term “Confidential Information” shall mean any and
all proprietary information, technical data, trade secrets and know-how,
including, without limitation, research, product plans, products, services,
customers, customer lists, potential licensees, suppliers, retailers,
manufacturers, markets, developments, inventions, processes, formulas,
technology, designs, drawings, manufacturing information, marketing, finances
and other business information, which is obtained, received, developed or
derived by any party, either directly or indirectly, by any means of
communication or expression, whether or not marked “proprietary” or
“confidential,” prior to or during the Term of this Agreement. Confidential
Information shall also include the terms and conditions of this Agreement. As
used in this Agreement, the term Confidential Information shall not include any
information that is: (i) in the public domain through no fault of the receiving
party; (ii) generally known by persons other than the disclosing party (or its
subsidiaries or affiliates), or persons employed by, in control of or otherwise
affiliated with the disclosing party (or its subsidiaries or affiliates); (iii)
general industry practices and industry specific information generally known or
by persons with a knowledge of the business within which the disclosing party
operates; (iv) known by the receiving party, by lawful means, prior to the
Effective Date; (v) already known to the receiving party at the time of such
disclosure other than as a result of disclosure from a third party subject to a
confidentiality obligation; (vi) subsequently received by the receiving party in
good faith from a third party having prior right to make such subsequent
disclosure; (vii) independently developed by the receiving party without use of
any confidential or proprietary information of the disclosing party; (viii)
approved in writing for unrestricted release or unrestricted disclosure by the
disclosing party; or (ix) produced or disclosed pursuant to applicable laws,
regulations or court order, provided the receiving party has given the
disclosing party written notice of such request (to the extent practicable under
the circumstances) such that the disclosing party has an opportunity to defend,
limit or protect such production or disclosure.

 

20 

 

 

(d)

In addition to, and not in limitation of, the foregoing restrictions, Licensee
shall ensure that each of its officers, directors, members, employees and
contractors (excluding Rohan Marley) does not record any personal information of
any Marley family member in any manner, including, without limitation, in any
personal diary or similar record, or take any pictures, or sound or video
recordings of any Marley family member, employee, agent or representative of the
Marley family, or give any interview or make any public statement regarding any
Marley family member, employee, agent or representative of the Marley family,
without Licensor’s prior written consent. For purposes of this paragraph, the
term Marley family or Marley family member shall exclude Rohan Marley.

20.

Miscellaneous.

(a)

Relationship of the Parties. Nothing herein contained shall be construed to
constitute the parties hereto as partners or as joint venturers, or either as
the agent of the other and neither party shall have any power to obligate or
bind the other party in any manner whatsoever.

(b)

Notices. All notices, requests, demands and other communications required or
permitted to be made hereunder shall be in writing and shall be deemed duly
given if hand delivered against a signed receipt therefor, sent by registered or
certified mail, return receipt requested, first class postage prepaid, sent by
nationally recognized overnight delivery service, sent by confirmed facsimile
transmission, or sent by confirmed e-mail, in each case addressed to the party
entitled to receive the same at the address specified below:

i.

If to Licensor, then to: 

 

HOPE ROAD MERCHANDISING, LLC

Attn: Doreen Crujeras

100 West 33rd Street

Suite 1007

New York, NY, 10001

Email: Doreen@bobmarley.com

 

21 

 

 

and a copy, sent as prescribed herein, to: 

Bonnie Eskenazi, Esq.

Greenberg Glusker Fields Claman & Machtinger LLP

1900 Avenue of the Stars

21st Floor

Los Angeles, CA 90067

E-mail: beskenazi@greenbergglusker.com



ii.

If to Licensee, then to: 

Jammin’ Java Corp.

Attn: Anh Tran

4730 Tejon St.

Denver, CO 80211

E-mail: anh@marleycoffee.com

Telephone No.: (303) 396-1756

Either party may alter the address to which communications are to be sent by
giving notice of such change of address in conformity with the provisions of
this Section providing for the giving of notice. Notice shall be deemed to be
effective, if personally delivered, when delivered; if mailed, at midnight on
the third business day after being sent by registered or certified mail; if sent
by nationally recognized overnight delivery service, on the next business day
following delivery to such delivery service; or on the same day if sent by
confirmed facsimile transmission or confirmed e-mail; provided, however, that if
sent by confirmed facsimile transmission or confirmed e-mail, a copy is also
sent by one of the other methods set forth in this Section.

(c)

Assignment. Licensee shall not assign or transfer this Agreement or any of its
rights or obligations hereunder, directly or indirectly, by operation of law or
otherwise, without the prior written consent of Licensor. Any attempted
assignment or transfer by Licensee without the prior written consent of Licensor
shall be void and of no force or effect. Licensor shall have the right to assign
or transfer any or all of its obligations under this Agreement without the
knowledge or consent of Licensee, subject only to Licensor’s obligation to
provide written notice thereof to Licensee following the completion of such
assignment or transfer. This Agreement shall be binding upon and inure to the
benefit of the parties to this Agreement and their respective successors and
permitted assigns.

(d)

Disclaimer. This Agreement in no manner absolves Licensee of its responsibility,
if any, to procure legally sufficient permission from the copyright owner(s) of
any photographs, illustrations and/or artwork utilized in conjunction with the
manufacture and distribution of Licensed Products. 

22 

 

 

(e)

Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement and the legal
relations among the parties hereto shall be governed by and construed in
accordance with the laws of the State of California, notwithstanding any
conflict of law provisions to the contrary. The United Nations Convention on
Contracts for the International Sale of Goods shall not apply to this Agreement.
Any action which in any way involves the rights, duties and obligations of any
party hereto under this Agreement shall be brought in the courts (State or
Federal) located in Los Angeles, CA, and the parties hereto hereby submit to the
personal jurisdiction of such courts, and hereby agree that service of process
on any party may be effected by certified mail, return receipt requested, first
class postage prepaid. Each of the parties waives any objection which it may
have based on improper venue or forum non conveniens to the conduct of any such
suit or action in any such court. If any action, suit or other proceeding is
instituted to remedy, prevent or obtain relief from a default in the performance
by any party of such party’s obligations under this Agreement, the prevailing
party shall recover all of such party’s reasonable attorneys’ fees and costs
incurred in each and every such action, suit or other proceeding, including,
without limitation, any and all appeals or petitions therefrom. Each of the
parties hereby waives the right to trial by jury in any and all actions or
proceedings in any court, whether the same is between them or to which they may
be parties, and whether arising out of, under, or by reason of this Agreement,
or any acts or transactions hereunder or the interpretation or validity thereof,
or out of, under or by reason of any other contract, agreement or transaction of
any kind, nature or description whatsoever, whether between them or to which
they may be parties. THIS IS A SPECIFICALLY NEGOTIATED PROVISION OF THE
AGREEMENT. THE PARTIES ACKNOWLEDGE THAT THEY HAVE CONSULTED COUNSEL OF THEIR
CHOICE AS TO THE LEGAL IMPACT OF THIS PROVISION.

(f)

Attorneys’ Fees. If either party breaches this Agreement, the prevailing party
in any proceeding to enforce the terms of this Agreement is entitled to its
reasonable attorneys’ fees and all other costs and/or expenses resulting or made
necessary by the bringing of any action, motion or other proceeding to enforce
any of the terms, covenants or conditions of this Agreement.

(g)

Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the parties with respect to the subject matter hereof, and
supersedes all prior agreements, understandings, inducements and conditions,
whether express or implied, oral or written, except as herein contained. The
express terms hereof shall control and supersede any course of performance
and/or usage of trade inconsistent with any of the terms hereof.

(h)

Amendment and Modification. This Agreement may be amended, modified and
supplemented only by written agreement duly executed and delivered by each of
the parties hereto.

(i)

Waiver. A waiver by any party of any of the terms and conditions of, or rights
under, this Agreement shall not be effective unless signed by the party waiving
such term, condition or right and shall not bar the exercise of the same right
on any subsequent occasion or any other right at any time or be deemed or
construed to be a waiver of such terms or conditions for the future.

(j)

Delays. Neither the failure of nor any delay on the part of any party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege. 

23 

 

 

(k)

Severability. If and to the extent that any court of competent jurisdiction
holds any provision or any part of this Agreement to be invalid or
unenforceable, such holding shall in no way affect the validity or
enforceability of the remainder of this Agreement, and this Agreement shall be
construed as if such invalid or unenforceable provision had never been contained
herein. The parties further agree to replace such void or unenforceable
provision of this Agreement with a valid and enforceable provision that will
achieve, to the extent possible, the economic, business and other purposes of
the void or unenforceable provision, or to otherwise construe such provision in
a manner that renders it valid and enforceable.

(l)

Headings. Headings in this Agreement are included for ease of reference only and
shall have no legal effect.

(m)

Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to constitute an original of the same Agreement, and all of
which together shall constitute one single agreement, which shall be effective
upon the execution hereof by all parties. A complete set of counterparts shall
be made available to each party.

(n)

Form and Construction. The headings used in this Agreement are for convenience
of reference only and do not constitute substantive matter to be considered in
construing the terms of this Agreement. As used in this Agreement, the masculine
gender shall include the feminine and the singular form of words shall include
the plural, or vice versa, as necessary in order that this Agreement may be
interpreted so as to conform to the subject matter actually existing. The
language of this Agreement shall be construed as a whole and not strictly for or
against any of the parties regardless of who drafted or was principally
responsible for drafting this Agreement or any of its specific terms or
conditions.

(o)

Schedules and Exhibits. All schedules and exhibits referenced in this Agreement,
if any, are hereby incorporated by reference into, and made a part of, this
Agreement.

(p)

Transaction Expenses. Each party shall be responsible for its own expenses
relating to the negotiation of this Agreement.

(q)

Currency and Exchange Rate Issues. All sums set forth in this Agreement and any
appendices, exhibits or schedules hereto are, and are intended to be, expressed
in United States dollars. All payments or remittances due under this Agreement
shall be paid in the United States in United States Dollars at the “Foreign
Exchange Rate.” For the purposes hereof, the term “Foreign Exchange Rate” means,
for any particular currency, the spot rate for such currency as quoted at
www.oanda.com (to the extent that www.oanda.com provides quotations therefore,
or such other resource that is mutually satisfactory to the Licensor and
Licensee) at 9:00 a.m., Eastern time, on the third business day prior to the
date on which any relevant payment hereunder is made.

(r)

Further Assurances. From and after the date of this Agreement, upon the request
of either party, each party will execute and deliver such instruments, documents
or other writings as may be reasonably necessary or desirable to confirm and
carry out and to effectuate fully the intent and purposes of this Agreement. 

24 

 

 

(s)

Equitable Remedies. Each party to this Agreement shall be entitled to obtain
equitable relief to protect its interests herein, including without limitation
injunctive relief, without the need to prove actual damages or for the posting
of a bond.

21.

Bootlegging Activity. Neither Licensee nor any of its subsidiaries, affiliated
companies and/or their principals (i.e., owners, officers, directors and/or
managers) shall be involved, directly or indirectly, in any act of
counterfeiting or piracy or in the unauthorized manufacture, distribution,
advertising, sale and/or offering of any merchandise or products bearing the
name, trademark, logo or likeness of any other person or entity. Without
limiting any other provision of this Agreement, any violation by or on behalf of
Licensee of this Section shall constitute a material breach entitling Licensor
to immediately terminate this Agreement.

LICENSEE, BY ITS SIGNATURE, ACKNOWLEDGES THAT IT HAS READ THIS AGREEMENT,
UNDERSTANDS IT, AND AGREES TO ALL OF ITS TERMS AND CONDITIONS. 

25 

 

This Agreement shall not become effective until it has been signed by Licensee
and accepted by Licensor at its offices on the date indicated below.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

LICENSEE:

 

JAMMIN JAVA CORP.

 

LICENSOR:

 

HOPE ROAD MERCHANDISING, L.L.C.

      By: /s/ Anh Tran   By:   Print: Anh Tran   Print:   Title: President  
Title:   Date: 7/6/2016   Date of acceptance:             By: /s/ David Marley  
  Print: David Marley     Title: Director     Date of acceptance:              
7/6/2016

 

26 

 

 

SCHEDULE 1

Licensed Products & Invoiced Billing Prices

Licensed Product Invoiced Billing Price                                        
           





27 

 

SCHEDULE 2

 

Legal Notices

This SCHEDULE 2 is attached to and made part of the Agreement. Such legal
notices may be amended and modified unilaterally from time to time by Licensor,
and for the purposes of this Agreement will take effect upon written notice to
Licensee.

Each Licensed Product and all Packaging and Advertisements shall bear one or
more of the following notices, as appropriate:

BOB MARLEY, MARLEY COFFEE, MARLEY COFFEE STIR IT UP!, and the Lion Logo are
trademarks of Fifty-Six Hope Road Music Limited.

The following registered Bob Marley logo and copyright notice must be
prominently displayed on all products.

MarleyLogo_Registered_Lg [ex10-1_img001.jpg]

copyright notice:

©FIFTY-SIX HOPE ROAD MUSIC LIMITED.

www.bobmarley.com

Please note that on all non-apparel products the year of first publication
should precede Fifty-Six Hope Road Music Limited. (i.e. © 2007 Fifty-Six Hope
Road Music Limited.)

The following notice should be used with the trademark MARLEY COFFEE:

MARLEY COFFEE®

The logo can appear in either one color or full color.

MarleyLogo_Registered [ex10-1_img002.jpg]

 

28 

 

 

EXHIBIT A

Exhibit A_Page_1 [ex10-1_img003.jpg]

 

29 

 

Exhibit A_Page_2 [ex10-1_img004.jpg]

 

30 

 

 

 

Exhibit A_Page_3 [ex10-1_img005.jpg]

 

31 

 

Exhibit A_Page_4 [ex10-1_img006.jpg]

 

32 

 

 

Exhibit A_Page_5 [ex10-1_img007.jpg]

 

 

33 

 

EXHIBIT B

 

LICENSOR APPROVAL/EVALUATION FORM

DATE:

SUBMITTING LICENSEE:

STAGE IN DEVELOPMENT: CONCEPT OR SAMPLE

STYLE # AND DESCRIPTION:

In connection with the above noted submission for approval, our response is as
follows:

APPROVED                            BY:     DATE:           RESUBMIT BY:    
DATE:

WITH CHANGES

CHANGES:                

ANY MATERIAL SUBMITTED FOR APPROVAL WHICH REQUIRES ANY CHANGES OR MODIFICATION
MUST BE RESUBMITTED FOR FURTHER APPROVAL. NO APPROVAL SHALL BE DEEMED GIVEN BY
MERELY MAKING THE REQUESTED CHANGES.

DISAPPROVED BY:__________________   DATE:

 

EXPLANATION:          

 

ADDITIONAL COMMENTS

   

 

34 

 

 

EXHIBIT C

MANUFACTURERS AGREEMENT

This Manufacturer’s Agreement is made by and between ________________________
“LICENSEE” and _____________________ “Manufacturer” located at
______________________.

WHEREAS, LICENSEE has entered into a License Agreement with Hope Road
Merchandising, L.L.C. (“OWNER”) dated ___________________ for the manufacture,
distribution and sale of certain LICENSED PRODUCTS bearing certain trademarks of
OWNER that are identified on the attached EXHIBIT 1 (“PROPERTY”);

WHEREAS, LICENSEE desires Manufacturer to manufacture or supply materials for
the manufacture of certain LICENSED PRODUCTS bearing the PROPERTY, which are
subject to such License Agreement;

WHEREAS, pursuant to said License Agreement, all suppliers and manufacturers
utilized by LICENSEE in the manufacture of LICENSED PRODUCTS must agree to
certain conditions;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Manufacturer agrees as follows:

1.

Manufacturer acknowledges that the PROPERTY are the sole property of OWNER and
that Manufacturer’s right to manufacture the LICENSED PRODUCTS with the PROPERTY
thereon is in all respects subject to the terms and conditions of the License
Agreement. All manufacturing rights to the LICENSED PRODUCTS are subject to the
restrictions on the use of the PROPERTY and the termination provisions of the
License Agreement. The manufacture of the LICENSED PRODUCTS shall give
Manufacturer no right to use the PROPERTY or to sell LICENSED PRODUCTS bearing
the PROPERTY beyond the term or outside the scope of the License Agreement. If
OWNER terminates the License Agreement, Manufacturer shall have no claim against
OWNER for any reason whatsoever.

2.

Manufacturer shall not make or sell, or cause to be made or sold, the LICENSED
PRODUCTS to any person or entity except LICENSEE. 

35 

 

 

 

3.

Manufacturer shall conform to all local laws and customs regarding hiring
practices, wage and working conditions. Manufacturer shall comply with all of
the provisions of the attached Standards of Manufacturing Practices, (a copy of
which shall be provided to Manufacturer by Licensee upon signing hereof),
including, without limitation, Owner’s right to inspect Manufacturer’s
facilities. Under no circumstances shall Manufacturer involve the production of
LICENSED PRODUCTS in an environment where underage labor is employed.
Manufacturer shall not utilize factories or production facilities that force
work to be performed by unpaid laborers or those who must otherwise work against
their will. LICENSEE shall monitor Manufacturer’s factories and work environment
to ensure compliance to these policies and obtain verification of compliance. If
Manufacturer is found not to be in compliance with the above requirements, they
will no longer be permitted to be a manufacturer of LICENSED PRODUCTS and this
Manufacturer’s Agreement shall automatically terminate.

4.

OWNER shall be deemed an intended third party beneficiary of this Agreement and
shall have the right, in its sole discretion, to enforce its provisions against
Manufacturer.

MANUFACTURER   LICENSEE       By:     By:   Signature   Signature            
Printed Name   Printed Name             Title   Title             Date   Date

 

36 

 

 

Standards of Manufacturing Practices

Overview

In order to maintain high standards for decent and humane working conditions in
the manufacturing operations of OWNER or its LICENSEES, OWNER has established
specific minimum guidelines for its manufacturing partners around the world.
OWNER’s supplier selection process requires all factories with which OWNER or
its LICENSEES contracts to operate in compliance with local laws and, in
addition, to meet the specific Standards of Manufacturing Practices set forth
below through a monitored certification process.

OWNER believes that the following set of standards will help ensure that decent
and humane working conditions are provided to the employees of the factories
with which OWNER or its LICENSEE’s contracts. Where a factory is found to be in
violation of the Standards, corrective action will be initiated and unless the
violation is corrected, OWNER may require the LICENSEE to cease to do business
with the offending factory. OWNER believes that consumers can have confidence
that products manufactured in compliance with these standards are not produced
under exploitative or inhumane conditions.

Standards of Practice

Forced Labor

MANUFACTURER certifies that it does not use any forced labor - prison,
indentured, bonded or otherwise.

Child Labor

MANUFACTURER certifies that no person shall be employed in any factory at an age
younger than 15 (or 14 where the law of the country of manufacture allows) or
younger than the age for completing compulsory education in the country of
manufacture where such age is higher than 15.

Harassment or Abuse

MANUFACTURER certifies every employee shall be treated with respect and dignity.
No employee shall be subject to any physical, sexual, psychological or verbal
harassment or abuse.

Nondiscrimination

MANUFACTURER certifies that no person shall be subject to any discrimination in
employment, including hiring, salary, benefits, advancement, discipline,
termination or retirement, on the basis of race, religion, gender, age,
disability, sexual orientation, nationality, political opinion, social or ethnic
origin, or any other characteristic that is protected by applicable law.  

37 

 

Health and Safety

MANUFACTURER certifies that workers will be provided a safe and healthy working
environment to prevent accidents and injury to health arising out of, linked
with, or occurring in the course of work or as a result of the operation of
contractors’ facilities.

Freedom of Association and Collective Bargaining

MANUFACTURER certifies that, as applicable, employees’ rights to freedom of
association and collective bargaining will be recognized and respected.

Wages and Benefits

MANUFACTURER certifies that it complies with all applicable wage and hour laws
and regulations, and that employees will be paid at least the minimum wage
required by local law, or the prevailing industry wage, whichever is higher.

Hours of Work/Overtime

MANUFACTURER certifies that it complies with applicable regulations concerning
work hours mandated by local laws and uses overtime only when employees are
compensated according to local law. MANUFACTURER further certifies that it will
not allow employees to exceed the maximum number of overtime hours provided by
local law.

Benefits

MANUFACTURER certifies that it complies with all applicable provisions for
legally-mandated benefits, including but not limited to health care; child care;
sick leave; contributions for social security; life, health, worker’s
compensation and other insurance mandated by local law.

Environment

MANUFACTURER certifies that it complies with applicable country environmental
regulations.

Documentation and Inspection

MANUFACTURER agrees to:

  (A) Certify to OWNER on an annual basis in writing that each of the
above-listed Standards is being met.   (B) Maintain on file such documentation
as may be needed to demonstrate compliance with the Standards of Manufacturing
Practices   (C) Make these documents available in the English language to
LICENSEE for audit inspection upon request.   (D) Provide employees with the
opportunity to report noncompliance with workplace standards outlined herein,
free from punishment or prejudice for so doing.   (E) Post the Standards in the
language of the country of manufacture in a common area accessible by all
employees.

 

38 

 

 

EXHIBIT D

TRADEMARKS

1.

MARLEY COFFEE

2.

MARLEY COFFEE STIR IT UP

3. Marley Coffee Lion [ex10-1_img008.jpg]

 

4. Marley Coffee Lion [ex10-1_img009.jpg]

 

 

 

39 

 



EXHIBIT E

TRADEMARK APPLICATIONS AND REGISTRATIONS
OF MARLEY COFFEE

Licensor owns the following trademarks and applications of MARLEY and MARLEY
COFFEE STIR IT UP & DESIGN:

[ATTACHED]

 



40 

 